      Case 2:20-cv-01563-TLN-DB Document 20 Filed 11/19/20 Page 1 of 2
     JOHN L. BURRIS, Esq./State Bar # 69888
 1   BENJAMIN NISENBAUM, Esq./ State Bar #222173
     LAW OFFICES OF JOHN L. BURRIS
 2
     Airport Corporate Center
 3   7677 Oakport Street, Suite 1120
     Oakland, California 94621
 4   Telephone: (510) 839-5200 Facsimile: (510) 839-3882
     John.Burris@Johnburrislaw.com
 5   bnisenbaum@gmail.com
 6

 7   Attorneys for Plaintiffs

 8

 9                                      UNITED STATES DISTRICT COURT

10                              FOR THE EASTERN DISTRICT OF CALIFORNIA

11
                                                                  Case No. 2:20-cv-01563-TLN-DB
12    NEFTALI MONTERROSA, individually
      and as co-successor-in-interest to Decedent                 NOTICE OF LODGING OF EXHIBITS
13    SEAN MONTERROSA; NORA                                       IN SUPPORT OF PLAINTIFFS’
      MONTERROSA, individually and as co-                         OPPOSITION TO DEFENDANTS’
14    successor-in-interest to Decedent SEAN                      MOTION FOR PROTECTIVE ORDER,
      MONTERROSA; MICHELLE                                        PLAINTIFFS’ OPPOSITION TO
15    MONTERROSA, individually; ASHLEY                            DEFENDANTS’ MOTION FOR
      MONTERROSA, individually,                                   CHANGE OF VENUE, AND
16                                                                PLAINTIFFS’ MOTION FOR
                                Plaintiff,                        SANCTIONS
17
                      v.
                                                                  Date: December 3, 2020
18                                                                Time: 2:00 P.M.
      CITY OF VALLEJO, a municipal
19    corporation; JARRETT TONN,                                  Place: Courtroom 2
      individually, and Vallejo police officers                   Judge: Hon. Troy L. Nunley
20    DOES 1-25, inclusive,

21                              Defendants.

22

23
     TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
24
            PLEASE TAKE NOTICE that Counsel for Plaintiff lodged exhibits in Support of
25
     Plaintiffs’ Motion for Sanction, Plaintiffs’ Opposition to Defendants’ Motion for Protective Order,
26

27   and Plaintiffs’ Opposition to Defendants’ Motion for Change of Venue. Counsel lodged the

28


                                                               -1-
                                                        Notice of Lodging
                                   Monterrosa v City of Vallejo et. al., 2:20-cv-01563-TLN-DB
      Case 2:20-cv-01563-TLN-DB Document 20 Filed 11/19/20 Page 2 of 2
     exhibits with Judges Chambers, the Court Clerk, and Defendants’ Counsel. Plaintffs lodged the
 1
     following exhibits:
 2

 3          1.      Exhibit 1: KPIX CBS San Francisco Bay Area News video of Vallejo Police

 4   Department’s June 2, 2020 press conference. The video is on a thumb drive labeled
 5   “Monterrosa 2:20-cv-01563-TLN-DB”
 6
            2.      Exhibit 4: KTVU News video of Vallejo Police Department’s July 8, 2020 press
 7
     conference. The video is on a thumb drive labeled “Monterrosa 2:20-cv-01563-TLN-DB”
 8
            3.      Exhibit 5: KPIX CBS San Francisco Bay Area News video of Vallejo Police
 9

10   Department’s July 8, 2020 press conference, including body cam footage. The video is on a thumb

11   drive labeled “Monterrosa 2:20-cv-01563-TLN-DB”

12

13
     Dated: November 19, 2020                    LAW OFFICE OF JOHN L. BURRIS
14

15
                                                /s/ Benjamin Nisenbaum
16                                              Benjamin Nisenbaum
17                                              Attorney for Plaintiffs

18

19

20

21

22

23

24

25

26

27
28


                                                   -2-
